In an action to recover damages for medical malpractice, the defendant Leo Batash appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (LeVine, J.), dated July 19, 2004, as denied his motion for summary judgment dismissing the complaint insofar as asserted against him.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the motion of the defendant Leo Batash for summary judgment dismissing the complaint insofar as asserted against him on the ground that there was no evidence that Batash had complied with certain discovery demands, which were crucial as to when the defendants’ treatment of the plaintiff ended (see Jones v Town of Delaware, 251 AD2d 876 [1998]; Levy v Board of Educ. of City of Yonkers, 232 AD2d 377 [1996]; Wohlgemuth v Logan, 144 AD2d 160 [1988]).
The appellant’s remaining contentions are without merit. Mastro, J.E, Florio, Fisher and Dillon, JJ., concur.